Title: To Thomas Jefferson from George Ticknor, 8 December 1821
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir,
Boston
Dec. 8. 1821.
Your favour’s of Sep. 28th with an enclosure and Oct. 24, introducing two young gentlemen, came in due season. The latter, I have acknowledged in the way you desired, by offering the persons you presented me, such assistance as they needed, & having found them lodgings they liked and suitable instructers, they are, I believe, as well off as their friends could have reasonably anticipated, and seem disposed to improve the opportunities we are able to give them in their respective studis. It will always afford me very high pleasure to be able to return to any of your friends or any persons connected with them, some portion of the kindness & protection you have so often shown me.The petition to Congress to remove the duty on Books is now, I hope, in train to be presented. The very day I received your’s of Sep. 28. I wrote the hemonial, a copy of which goes with this letter—and the next day, I had it presented to the Corporation who accepted it and directed the President to commence the necessary correspondence to give it effect. Owing to his habits of procrastination, however,—though desirous to carry on the project, & frequently urged to it by myself,—he never got it ready till just a week since. Now, I believe, the circulars are sent, and I hope, the attempt may yet be made with success at the present Congress. It is, I think, of great importance;—and, if you think of any further means to facilitate it, we shall be much gratified if you will use them, or suggest them to us, that we may avail ourselves of them.—I wish there were any good prospect of succeeding in the other project, touching the duty on wines of an inferior quality, which you endeavoured to get reduced. The physical constitution of our people, as a body, is, I doubt not already affected by intemperance; and if the consumption of spirituous liquor should increase for thirty years to come at the rate it has for thirty years back we should be hardly better than a nation of sots. Great exertions have been made in this quarter of the country to diminish the evil by moral means;—and the people are alarmed; but, though some effect has been produced, we have not much reason to be seriously encouraged. All good men therefore, are ready here to cooperate with you in any project, you may have, tending to check the progress of this wasting habit.I am very anxious to hear more about your University and to learn something of its success. Every day persuades me anew of the truth of an opinion, I have long held; that at Cambridge we never shall become, what we might be very easily, unless we are led or driven to it by a rival. I see no immediate prospect of such a rival, except in your University, & therefore, I long to have it in successful operation.Gov. Randolph and all your family I hope, are well. I beg to be remembered to them with great respect & gratitude. As I am now married and established in Boston, I hope I may have the opportunity of sometimes showing hospitality to some of your or their friends, who may come this way. Few things would give me more pleasure.Yrs. with great respect,Geo: Ticknor.